DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 01-29-2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-8, 11-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorn ‘459 (US 2015/0246459 A1) in view of Jung ‘554 (US 2013/0221554 A1).
Regarding claim 1, Dorn ‘459 teaches manufacturing a multi-layer oxide ceramic body having at least two different layers which body can be sintered without distortion, wherein the process comprises: 
providing at least a first oxide ceramic material and a second oxide ceramic material, wherein the first oxide ceramic material and the second oxide ceramic material differ in terms of a sintering behavior (¶ [0014]-[0016], [0021]-[0024]), wherein at least one of the oxide ceramic materials comprises one or more coloring elements (¶ [0021]-[0024], [0029], [0031])
adapting at least one of the oxide ceramic materials to align a sintering behavior of the first oxide ceramic material to a sintering behavior of the second oxide ceramic material (¶ [0018], [0019], [0030]-[0034], [0040])
in each case the sintering behavior is the relative linear shrinkage upon sintering at a temperature in the range of 850 to 1350°C (¶ [0018], [0025], [0030], [0033], [0034], [0037], [0040], [0042])
adapting at least one of the oxide ceramic materials comprises incorporating a dopant into at least one of the oxide ceramic materials, wherein said dopant comprises Al2O3 (¶ [0021]-[0024], [0031]).
Dorn ‘459 is silent regarding the dopant being incorporated into the at least one oxide ceramic material by coating the at least one oxide ceramic material with the dopant.  In analogous art of layered oxide ceramics, Jung ‘554 suggests incorporating a dopant into an oxide ceramic material by coating the oxide ceramic material with the dopant for the benefit of customizing the amount of dopant provided to the oxide ceramic material (¶ [0082], [0108]-[0110]).  While Jung ‘554 describes coating with respect to Y2O3, it also suggests other components that produce effects on shrinkage properties, including Al2O3
Regarding claim 2, Dorn ‘459 does not explicitly state that the body is suitable for the manufacture of a multi-unit dental restoration comprising two or more units.  However, Dorn ‘459 discusses problems with past zirconia materials for forming dental restorations such as bridges, crowns, scaffolds, and monolithic restorations (¶ [0002]-[0011]), and then proposes a method to overcome the previous issues (¶ [0012]-[0018]).  Thus it would have been to one of ordinary skill in the art before the effective filing date of the claimed invention that the body produced by the method of Dorn ‘459 would be suitable for the manufacture of a multi-unit dental restoration comprising two or more units as a known desired application of such materials, as suggested by Dorn ‘459.
Regarding claim 3, Dorn ‘459 further teaches the at least two different layers differ in terms of chemical composition (¶ [0014]-[0018], [0021]-[0024], [0029], [0031], [0035]).
Regarding claim 4, Dorn ‘459 further teaches the at least two different layers have different colors (¶ [0020], [0029], [0031], [0035]).  Dorn ‘459 does not explicitly state that the colors are in the range of colors of natural teeth.  However the colors of materials described by Dorn ‘459 are white and yellow/brown (¶ [0029], [0031], [0035]), which one of ordinary skill in the art would recognize as colors of natural teeth.  Further, Dorn ‘459 discusses problems with past zirconia materials for forming dental restorations such as bridges, crowns, scaffolds, and monolithic restorations (¶ [0002]-[0011]), and then proposes a method to overcome the previous issues (¶ [0012]-[0018]).  Thus it would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to make the layers have colors in the range of colors of natural teeth for the benefit of using the materials as dental restorations, as suggested by Dorn ‘459.
Regarding claim 5, Dorn ‘459 further teaches the sintering behavior is the relative linear shrinkage upon sintering at a temperature in the range of 900 to 1200°C (¶ [0018], [0025], [0030], [0033], [0034], [0037], [0040], [0042]).
Regarding claim 7, Dorn ‘459 is silent regarding in step (a) the sintering behavior of the first oxide ceramic material and the sintering behavior of the second oxide ceramic material differing by at least 0.15%.  However Dorn ‘459 suggests that the sintering behavior of shrinkage in the first oxide ceramic material and the second oxide ceramic material differ enough to cause disadvantageous distortions if they are sintered together in layers on their own (¶ [0029]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in the method of Dorn ‘459, the different in sintering behavior between the first oxide ceramic material and the second oxide ceramic material is a large enough percentage to cause disadvantageous distortion and necessitate corrective action.
Regarding claim 8, Dorn ‘459 further teaches in step (b) the adapting results in the sintering behavior of the first oxide ceramic material and the sintering behavior of the second oxide ceramic material differing by less than 0.15% (¶ [0018], [0033], [0040]).
Regarding claims 11 and 12, Dorn ‘459 further teaches the dopant comprises at least one further sintering aid and/or at least one sintering inhibitor, said sintering inhibitor comprising Y2O3 (¶ [0021]-[0024], [0031]). Jung ‘554 also suggests the limitations (¶ [0082], [0108]-[0110]).
Regarding claim 13, Dorn ‘459 further teaches adapting at least one of the oxide ceramic materials further comprises changing a primary and/or secondary particle size and/or a specific surface area of at least a portion of said at least one oxide ceramic material (¶ [0019], [0030], [0031]-[0032]).
Regarding claim 15, Dorn ‘459 further teaches:
forming layers of the oxide ceramic materials and arranging the layers on top of one another or forming a layer of the oxide ceramic materials which comprises a layer of the oxide ceramic materials which comprises a continuous gradient from the first oxide ceramic material to the second oxide ceramic material (¶ [0014], [0020], [0035]-[0036]; Examples)
optionally compacting or compressing the oxide ceramic materials to obtain a green body (¶ [0036], [0041])
optionally presintering the oxide ceramic materials to obtain a presintered ceramic blank (¶ [0017], [0025], [0037], [0042]).
Regarding claim 17, Dorn ‘459 and Jung ‘554 suggest preparing a multi-layer oxide ceramic body by the process according to claim 1 as described for claim 1 above, and Dorn ‘459 further teaches shaping the body to a desired geometry to obtain a shaped ceramic product (¶ [0014], [0021], [0036], [0038], [0041], [0042]).
Regarding claim 18, Dorn ‘459 further teaches the shaping is carried out by machining (¶ [0021], [0037], [0038], [0042]).
Regarding claim 19, Dorn ‘459 is silent regarding the shaped ceramic product having the shape of a dental framework, abutment, or monolithic full-contour dental restoration.  However, Dorn ‘459 discusses problems with past zirconia materials for forming dental restorations such as bridges, crowns, scaffolds, and monolithic restorations (¶ [0002]-[0011]), and then proposes a method to overcome the previous issues (¶ [0012]-[0018]).  Thus it would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorn ‘459 by making the shaped ceramic product have the shape of a dental framework, abutment, or monolithic full-contour dental restoration as a known desired application of such materials, as suggested by Dorn ‘459.
Regarding claim 20, Dorn ‘459 further teaches densely sintering the shaped ceramic product (¶ [0021], [0037], [0042]).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorn ‘459 (US 2015/0246459 A1) and Jung ‘554 (US 2013/0221554 A1) in view of Kimura ‘903 (JP H09-57903 A - English language translation provided previously and referenced herein).
Regarding claim 14, Dorn ‘459 is silent regarding subjecting the oxide ceramic materials to different degrees of partial densification.  In analogous art of forming multilayer ceramic materials which can be sintered without distortion, Kimura ‘903 suggests adapting ceramic materials to align the sintering behavior of the different materials by subjecting the ceramic materials to different degrees of partial densification for the benefit of minimizing warpage during sintering (¶ [0017], [0018], [0025]-[0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dorn ‘459 and Jung ‘554 by subjecting the oxide ceramic materials to different degrees of partial densification for the benefit of minimizing warpage during sintering, as suggested by Kimura ‘903.

Response to Arguments
Applicant's arguments filed 01-29-2021 have been fully considered but they are not persuasive. Arguments are summarized as follows:
According to Dorn, the effect of equalizing the sintering behavior explicitly requires that a component is added to an oxide ceramic material in particulate form, namely as a powder with smaller particle size, and thus a skilled person starting from Dorn had no reason to take the yttrium oxide out of the particulate component described in ¶ [0031] of Dorn and apply it to the oxide ceramic material in non-particulate form.
Response:  The previously proposed combination of Dorn and Jung with respect to coating with yttrium oxide, as well as the currently proposed combination of Dorn and Jung with respect to coating with aluminum oxide, do not eliminate the component added in particulate form as described in ¶ [0031] of Dorn. Such component is described as comprising a zirconia material also containing yttria, alumina, silica, and iron oxide.  Coating such a particulate with yttria and/or alumina would still provide a particulate which could meet the particle size 
Dorn does not teach alumina as a dopant.
Response:  Dorn suggests including alumina as part of the component described in ¶ [0031].  Jung also further suggests alumina as a dopant in ¶ [0110].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0238437 A1 (Torrecillas San Millan) describes coating zirconia with alumina for dental materials.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741